Citation Nr: 1001786	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-29 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
prostate cancer.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center(ROIC) in Philadelphia, Pennsylvania which, 
in pertinent part, granted service connection for residuals 
of prostate cancer with a noncompensable rating effective 
October 1, 2003, denied service connection for posttraumatic 
stress disorder (PTSD), denied service connection for hearing 
loss, and denied service connection for skin cancer.  During 
his November 2009 Travel Board hearing the Veteran withdrew 
is appeals for service connection for hearing loss and skin 
cancer.  38 C.F.R. § 20.702.  A July 2008 rating decision 
granted service connection for PTSD.  As this was a full 
grant of the issue on appeal, the issue stated on the title 
page is the only remaining issue before the Board.

The Veteran appeared and testified at a personal hearing in 
November 2009 before the undersigned Veterans Law Judge 
sitting in Philadelphia, Pennsylvania.  A transcript of the 
hearing is contained in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  Information concerning the VCAA was provided to the 
Veteran by correspondence dated in December 2003, February 
2004, April 2004, July 2004, and July 2008.

In the November 2008 supplemental statement of the case 
(SSOC), the RO listed a VA genitourinary (GU) examination 
dated in September 2008 as a part of the evidence that was 
used to consider the claim on appeal.  A review of the claims 
file reveals that the September 2008 GU examination report is 
not of record.  VA audiology and VA skin examination reports 
from the same date and VAMC are of record.  There is also an 
October 2008 deferred rating decision sheet noting that the 
September 2008 GU examination is not of record; however, the 
examination immediately subsequent to this deferred decision 
is a copy of the skin examination.  During his November 2009 
Travel Board Hearing, the Veteran testified that he could not 
recall if he had a VA GU examination.  On remand, the AMC/RO 
should ascertain whether a GU examination was accomplished, 
and if so, obtain a copy of the GU examination report for 
association with the claims folder.  A VA Genitourinary 
examination should also be scheduled for the Veteran.

During the hearing, the Veteran stated that he was seen by 
Dr. W. for his GU disorder.  The physician is located in 
Washington Township, N.J.  Records from that health care 
provider should be obtained and associated with the claims 
folder.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the veteran for residuals of 
prostate cancer since October 2003.  Of 
particular interest are the records from 
Dr. W., and the report of the September 
2008 VA GU examination, if such an 
examination was actually conducted.  If a 
VA GU examination was not performed in 
September 2008, this should be documented 
in the claims folder.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file. The veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should be afforded a VA 
genitourinary examination to determine 
the severity of the residuals of prostate 
cancer.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examination must be conducted following 
the protocol found in VA's Disability 
Examination Worksheet for Genitourinary 
Examination, revised on April 22, 2008.  

The examiner must comment on the presence 
or absence of renal dysfunction, voiding 
dysfunction, urinary frequency, and/or 
obstructed voiding, as required by the 
above-noted worksheet.  Complete reasons 
and bases are to be provided for any 
opinion offered.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


